Per Curiam.
This is a suit to reform the description in a deed by Elizabeth Walker which conveyed real property to the defendant by the following description, to wit: “Commencing at a point in the center of the Base-line Road ninety-five and five tenths rods from the southwest corner of section thirty-four, township one north, range two east of the 'Williamette Meridian, running thence north sixty-nine and seven tenths rods'; thence east nineteen and five tenths rods to a road; thence south along said road sixty-nine and seven tenths rods to the center of the Base-line Road; thence west along the center of the Baseline Road nineteen and five tenths rods to the place of beginning, containing eight and five tenths acres, more or less.” The defendant having procured a survey of the premises, by commencing at the initial point, discovered *601that the north boundary was eighteen feet and the south four and eight tenths feet longer than the calls given in the deed, and having built his fence on the west boundary as surveyed, this suit was commenced by Elizabeth Walker to correct the alleged error on the ground of a mutual mistake, but she having died, E. E. Tooley, as executrix of her last will, was by order of the court substituted as plaintiff. Issue having been joined and a trial had thereon, a decree was rendered dismissing the complaint, from which the plaintiff appeals. The question presented is one of fact and not of law, and from a careful examination of the evidence we are of the opinion that there was no error in the decreee of the trial court, and it is therefore affirmed.
Affirmed.